NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   RYAN EUGENE BAZZILL, Appellant.

                             No. 1 CA-CR 21-0286
                               FILED 6-16-2022


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR202000719
               The Honorable Krista M. Carman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Willison Law, PC, Prescott
By Stephanie Willison
Counsel for Appellant
                           STATE v. BAZZILL
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Michael J. Brown joined.


T H U M M A, Judge:

¶1            Defendant Ryan Eugene Bazzill appeals his convictions and
sentences for possession of dangerous drugs for sale (methamphetamine)
and possession of drug paraphernalia. Bazzill argues the court abused its
discretion by denying his motion to suppress evidence obtained from a
warrantless search of his vehicle. Because Bazzill has shown no error, his
convictions and sentences are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2           One afternoon in May 2020, a Prescott Valley Police Officer
saw Bazzill driving a Chevy Blazer with a cracked windshield and stopped
him. When approaching the Blazer, the officer “immediately” smelled “the
odor of burnt marijuana emanating from inside the vehicle,” later
describing the smell as “medium to moderate.” Bazzill and his dog were
the only occupants.

¶3              The officer asked Bazzill to step out of the Blazer, given the
presence of the dog and for officer protection. Bazzill complied. When the
officer said he smelled burnt marijuana, Bazzill responded “that he [had] a
valid . . . medical marijuana card” under Arizona’s Medical Marijuana Act
(AMMA). See Ariz. Rev. Stat. (A.R.S.) §§ 36-2801, et seq. (2022).1 Bazzill
provided his valid AMMA card to the officer. The officer asked Bazzill if he
had a pipe, because “smell[ing] burnt marijuana emanating from a vehicle
. . . triggers . . . the possibility that someone is not complying with the
AMMA.” Bazzill said he did not have a pipe in the Blazer.



1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated. In November 2020,
Arizona voters passed Proposition 207, decriminalizing possession and use
of certain amounts of marijuana. See A.R.S. §§ 36-2850 to -2865. In May 2020,
however, possession and use of marijuana were illegal unless authorized
by the AMMA.


                                      2
                            STATE v. BAZZILL
                            Decision of the Court

¶4             The officer told Bazzill that, based on the smell of burnt
marijuana, he would be searching the Blazer to “make sure [the marijuana]
was still in the prescribed containers . . . and [] to see . . . what quantity he
had.” The officer later testified Bazzill’s demeanor then “completely
changed.” He was not “standing still as much,” became “more agitated”
and “a little more nervous.” A search of the Blazer revealed a “glass-loaded
marijuana pipe [with] a small amount of marijuana,” a “black Weighmax
scale” with a “white crystallized substance” later identified as
methamphetamine, several small, unused Ziploc baggies in a backpack and
a bag with 9.7 grams of methamphetamine. The officer arrested Bazzill.

¶5           The State charged Bazzill with possession of dangerous drugs
for sale (methamphetamine), a class 2 felony, and possession of drug
paraphernalia, a class 6 felony. Bazzill moved to suppress the evidence
obtained during the search of the Blazer and the court held an evidentiary
hearing where the arresting officer testified. The court then denied the
motion, concluding the officer had probable cause to search the Blazer
under the totality of the circumstances, including the smell of burnt
marijuana, Bazzill’s statement about the pipe and because Bazzill became
agitated when he was told there would be a search.

¶6           After a two-day trial in June 2021, a jury found Bazzill guilty
as charged. At sentencing, the court imposed concurrent prison terms, the
longer of which was five calendar years, correctly awarding him 43 days of
presentence incarceration credit. This court has jurisdiction over Bazzill’s
timely appeal pursuant to Article 6, Section 9 of the Arizona Constitution
and A.R.S. §§ 12-120.21(A)(1), 13-4031 and 13-4033(A).

                                DISCUSSION

¶7             Bazzill argues the court erred in denying his motion to
suppress, a ruling reviewed for an abuse of discretion. State v. Wilson, 237
Ariz. 296, 298 ¶ 7 (2015). This court considers “only the evidence presented
at the suppression hearing and defer[s] to the superior court’s factual
findings and credibility determinations, [but] review[s] mixed questions of
law and facts and the superior court’s ultimate legal conclusion de novo.”
State v. Raffaele, 249 Ariz. 474, 480 ¶ 16 (App. 2020). “Whether a probable
cause determination . . . comports with the Fourth Amendment is a mixed
question of law and fact that [this court] reviews de novo.” State v.
Cheatham, 240 Ariz. 1, 2 ¶ 6 (2016) (citations omitted).




                                       3
                             STATE v. BAZZILL
                             Decision of the Court

¶8           Under the Fourth Amendment to the U.S. Constitution,
warrantless searches and seizures are generally prohibited, subject to “a
few specifically established and well-delineated exceptions.” Mincey v.
Arizona, 437 U.S. 385, 390 (1978) (citation omitted). “One such exception
allows the warrantless search of an automobile, including containers
within, provided an officer has probable cause to believe contraband or
evidence will be found.” Cheatham, 240 Ariz. at 2-3 ¶ 7 (citations omitted).

¶9            “’Probable cause requires only a probability or substantial
chance of criminal activity, not an actual showing of such activity.’” State v.
Sisco, 239 Ariz. 532, 536 ¶ 15 (2016) (quoting Illinois v. Gates, 462 U.S. 213,
235 (1983)). An officer may “rely on his or her senses, including the sense of
smell, to establish probable cause if doing so would lead a reasonable
person to believe that contraband or evidence of a crime is present.” Sisco,
239 Ariz. at 535 ¶ 9.

¶10            The possession and use of marijuana may be lawful if done in
compliance with the AMMA. Cheatham, 240 Ariz. at 3 ¶ 9; Sisco, 239 Ariz. at
536 ¶ 14. “Thus, the smell of marijuana no longer necessarily reflects
criminal activity under Arizona law.” Cheatham, 240 Ariz. at 3 ¶ 9; accord
Sisco, 239 Ariz. at 536 ¶ 14. But even after enactment of the AMMA, “the
odor of marijuana in most circumstances will warrant a reasonable person
believing there is a fair probability that contraband or evidence of a crime
is present.” Sisco, 239 Ariz. at 536 ¶ 16; see also Raffaele, 249 Ariz. at 480 ¶ 20
(finding an officer had probable cause to search a vehicle after smelling
marijuana coming from the vehicle). Presentation of a valid AMMA registry
identification card may suggest that marijuana is being lawfully possessed
or used. A.R.S. § 36-2811(A)(1)(a). Still, the AMMA makes marijuana legal
in only limited circumstances, and individuals subject to the AMMA “must
strictly comply with its provisions to trigger its protections and
immunities.” Sisco, 239 Ariz. at 536 ¶ 17; A.R.S. §§ 13-3405(A)(1), 36-2802(E);
see also A.R.S. § 36-2811(H) (providing that possession of registration card
does not provide probable cause but also does not preclude existence of
probable cause on other grounds).

¶11           Bazzill argues that the officer’s warrantless search of his
Blazer based on the “mere[] . . . odor of [burnt] marijuana” was unlawful.
Bazzill asserts that his possession of a valid AMMA card “could indicate
that marijuana is being lawfully possessed or used [and such] information
could effectively dispel the probable cause resulting from the officer’s
detection of marijuana by sight or smell, unless . . . other facts suggest the
use or possession is not pursuant to AMMA.” Bazzill’s argument, however,
does not account for the totality of the circumstances.


                                        4
                            STATE v. BAZZILL
                            Decision of the Court

¶12            The record presented contains various factors allowing the
officer to conclude that Bazzill did not comply with the AMMA. Under the
AMMA, a qualifying patient is prohibited from using marijuana while
driving. A.R.S. § 36-2802(D), (E). The officer, however, smelled burnt
marijuana coming from the Blazer. After Bazzill provided his valid medical
marijuana card, Bazzill told the officer he did not have a pipe in the Blazer.
The unexplained smell of burnt marijuana coming from a vehicle occupied
only by Bazzill suggested use of marijuana that did not comply with the
AMMA. Indeed, the officer testified that an odor of burnt marijuana is
“concerning” because it suggests that Bazzill was “smoking while driving”
and “triggers the possibility that someone is not complying with [the]
AMMA.” The officer also testified that Bazzill became “agitated” and
nervous after being told of the search, which further supported his
reasonable belief that Bazzill was not compliant with the AMMA. The
officer therefore had probable cause to believe criminal activity occurred,
see Gates, 462 U.S. at 235, despite Bazzill presenting his valid AMMA card,
Cheatham, 240 Ariz. at 1 ¶ 1; Sisco, 239 Ariz. at 534 ¶ 1; Raffaele, 249 at 480 ¶
20. On this record, Bazzill has not shown the superior court erred in
denying his motion to suppress. Cheatham, 240 Ariz. at 2-3 ¶ 7.

                               CONCLUSION

¶13           Bazzill’s convictions and sentences are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         5